Citation Nr: 1215875	
Decision Date: 05/02/12    Archive Date: 05/10/12	

DOCKET NO.  10-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the left eye, to include loss of visual acuity and a macular hole, claimed as secondary to negligence on the part of treating Department of Veterans Affairs (VA) medical personnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This issue was previously addressed in rating decisions of August and December 2007, and November 2008.  However, inasmuch as the claim has been continuously processed since receipt in February 2007, and given that the Veteran has communicated with the RO within one year of each of the rating actions, the Board concurs with the RO that this claim should be addressed on a de novo basis.  

This case was previously before the Board in March 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, good or sufficient cause having been shown, the Veteran's motion to advance his appeal on the Board's docket has been granted pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.900(c) (2011).  


FINDING OF FACT

The Veteran did not suffer additional disability of the left eye, including loss of visual acuity and/or a macular hole, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.   


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left eye, to include loss of visual acuity and/or a macular hole, are not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March and May 2007, and in December 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the evidence needed to show that he suffered additional disability as a result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of treating VA medical personnel, or, in the alternative, as the result of "an event not reasonably foreseeable."  To the extent there existed 

any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. §§ 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Acting Veterans Law Judge in February 2011, as well as both VA and private treatment records and examination reports, and various statements by the Veteran's daughter.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of his left eye, to include loss of visual acuity and/or a macular hole.  In pertinent part, it is contended that the aforementioned pathology is the result of negligent treatment on the part of VA medical personnel, specifically, the introduction of a solution into the Veteran's left eye.  

In that regard, the Board notes that, for claims received after October 1, 1997 (as in this case), compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or any Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment or examination is stopped or completed.  VA considers each involved body part or system separately.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability or died does not establish causation.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent. 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In the present case, during the course of VA outpatient treatment in March 2004, the Veteran complained of pain and a loss of vision in his left eye which had been present for several months.  Additionally noted were problems with "glaucoma" which had been treated with eye drops.  According to the Veteran, the aforementioned eye drops had been discontinued by the eye clinic more than one year earlier.  When questioned, the Veteran described obscured vision, as if he had "dirt" in his left eye, though with little accompanying pain.  The pertinent diagnosis noted was eye pain with a loss of vision and a history of glaucoma. 

On subsequent VA outpatient treatment in late March 2004, the Veteran gave a history of a macular hole in his left eye, with long-term "count fingers" vision and a history of primary open-angle glaucoma "suspect."  According to the Veteran, he was "concerned" about something a private physician had told him about his eyes and glaucoma.  The clinical assessment was of an old macular hole in the left eye, for which the Veteran refused surgical repair.  According to the examining physician, the Veteran's visual acuity in his left eye was actually better in November 2003, at which time such vision was count fingers at one foot.  Further noted was that there had been no change in the Veteran's visual field for a period of years, and no increase in intraocular pressures.  

On VA outpatient treatment in mid-May 2004, the Veteran denied any change in his vision.  Noted at the time was that the Veteran had poor visual acuity, as well as a poor understanding of what was wrong with his eyes.  According to the examiner, the Veteran had been seen in November 2003 for a macular hole in his left eye, for which the Veteran refused surgery.  Also noted was "suspect" glaucoma, though the Veteran had not needed drops to control his eye pressures, and had experienced no changes in his visual fields.  According to the Veteran, his eyes felt uncomfortable and "trashy" at times.  Reportedly, the Veteran's eyeglasses were fine, and there had been no change in his visual acuity in either eye.  Nor had the Veteran experienced any problems with flashes, floaters, or double vision.  At the time of examination, visual acuity was 20/25 in the Veteran's right eye, and 20/count fingers at 8 feet in the left eye.  

On VA outpatient treatment in mid-August 2006, there was noted a history of open-angle glaucoma and cataracts in both eyes, as well as a macular hole in the left eye.  Noted at the time was that the Veteran was "disgruntled" over his eye care.  However, according to the evaluating physician, the Veteran was often unwilling to listen and/or participate in any discussion regarding his overall eye health and vision prognosis.  Further noted was that, on several occasions during the conversation, the Veteran forgot previously mentioned statements regarding his current eye condition, prognosis, treatment plan, and options.  At the time of examination, the Veteran admitted to missing his glaucoma drops because he would sometimes forget.  However, the Veteran would more often miss his glaucoma drops because they made his eyes hurt and were "not making him any better."  According to the examiner, an attempt had been made to instruct the Veteran on the importance of taking his medication, and the progressive, insidious nature of his disease.  However, the Veteran did not quite understand the nature of the "macular hole" in his left eye.  In that regard, the Veteran understood that hole as something "going through the back of his head, as if it were drilled through his head," and, accordingly, felt that "filling up that hole" might "fix things."  

During the course of VA outpatient treatment in October 2006, the Veteran was described as a 74-year-old male with a macular hole in his left eye, and count fingers vision since at least 2004.  Also noted was a history of primary open-angle glaucoma.  According to the examiner, the Veteran was "very disagreeable" regarding all discussion about his eyes, and insisted that all he needed was new glasses for his left eye.  

On VA outpatient treatment in June 2008, the Veteran complained that he was unable to see anything out of his left eye.  Noted at the time was a history of primary open-angle glaucoma, as well as a macular hole in the Veteran's left eye.  According to the examiner, the Veteran had a "poor understanding" of his eye condition, and had shown poor comprehension on previous examinations despite extensive discussion.  

During the course of VA outpatient treatment in November 2008, the Veteran complained that he was still unable to see with his left eye.  Noted at the time was a history of primary open-angle glaucoma, as well as cataracts, and a macular hole in the left eye.  Reportedly, the Veteran had experienced decreased vision in his left eye "since 1997 or 1998," a condition which had not changed.  Visual acuity at the time of examination was 20/30 in the Veteran's right eye, and count fingers in the left eye.  The pertinent diagnoses noted were primary open-angle glaucoma; cataracts in both eyes; and a macular hole in the left eye.  

At the time of a VA ophthalmologic examination in November 2011, it was noted that the Veteran's claims folder was available, and had been reviewed.  According to the examiner, the Veteran had a history of a macular hole in his left eye, which, from claims folder review, appeared to date back to a point in time prior to 2005.  However, there were no reports of any actual diagnosis upon examination concerning the aforementioned macular hole.  In point of fact, the earliest examination found in the Veteran's claims folder appeared to be dated in March 2004, at which time the Veteran was described as a primary open-angle glaucoma suspect.  While the Veteran denied any family history of glaucoma, he did report that, in approximately 2005, his eyes were "cleaned with a chemical" by a doctor, and that the solution used burned his eyes, with the result that he could no longer see.  

On physical examination, uncorrected visual acuity was 20/50 in the right eye, and count fingers at 2 feet in the left eye.  Visual fields were reduced at 360 degrees.  Visual field testing was attempted, though based on the Veteran's attention span and excessive fixation loss, test results were considered unreliable.  The pertinent diagnoses noted were glaucoma based on the Veteran's optic nerve head appearance in both eyes; a macular hole of the left eye, consistent with the Veteran's reduced visual acuity; and cataracts in both eyes.  

According to the examiner, following a review of the Veteran's claims folder, there was no evidence of the incident/treatment with a "solution" which the Veteran described.  Moreover, while at the time of a February 2011 hearing, the Veteran's accredited representative described the macular hole in the Veteran's left eye as something affecting the anterior segment on the front of the eye, this was not correct.  Rather, according to the examiner, a macular hole typically occurred in the macula (which was found in the retina), and was commonly seen in elderly patients experiencing a vitreoretinal retraction of the macula.  While in the opinion of the Veteran's representative, the aforementioned macular hole was "like an open sore on the eye," according to the examiner, this was completely incorrect, inasmuch as it implied the presence of a corneal abrasion on the anterior segment of the eye, rather than a macular hole, which was "internal" pathology.  In the opinion of the examiner, the macular hole in the Veteran's left eye was not caused by or the result of any type of topical agent applied to the eye.  Nor did it produce a burning, open sore-like effect, as described by the Veteran's representative.  

In evaluating the Veteran's claimed left eye pathology, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his increasing left eye pathology, and, in particular, the decreased visual acuity and macular hole in that eye, to the introduction of a damaging "solution" into that eye by a VA physician.  However, a VA medical examiner, following an examination of the Veteran, as well as a review of his entire claims folder, found no evidence of any such treatment.  Moreover, that examiner indicated that the macular hole in the retina of the Veteran's left eye could not have been the result of the introduction of any "topical agent" into that eye as a macular hole is internal  .  The Board finds that opinion highly probative, because it was based upon a thorough review of the Veteran's claims file, including all evidence regarding the origin of the disability at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Significantly, the VA examiner provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra. 

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate his increasing left eye pathology to negligence on the part of treating VA personnel.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record (such as the aforementioned medical opinion), are neither credible nor probative.  Moreover, the Veteran, as a layperson, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of the aforementioned left eye pathology.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following a review of the record, the Board finds that the most probative evidence of record is against the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151 for his increasing left eye pathology, and, in particular, the loss of vision and macular hole in that eye.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximally caused the Veteran's additional disability.  See 38 U.S.C.A. § 1151.  Likewise, merely showing that a Veteran received VA care and has additional disability does not establish causation, and additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not "caused by hospital care, medical or surgical treatment, or examination."  See 38 C.F.R. § 3.361(c) (2011). 

In the case at hand, the VA physician who performed the April 2011 examination reviewed the Veteran's complete VA claims folder, and cited evidence specific to the Veteran's case in concluding that VA treatment did not result in increasing left eye pathology.  In fact, there was no credible evidence that any such treatment had ever occurred.  Accordingly, the weight of the evidence demonstrates that the Veteran's left eye pathology was not the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA medical personnel.  Nor does the evidence indicate that the Veteran's increasing left eye pathology would be considered not reasonably foreseeable. 

Based on the aforementioned, the preponderance of the evidence weighs against the Veteran's claim, and is not, therefore, in equipoise.  Accordingly, the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.   


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left eye, to include a loss of visual acuity and a macular hole, claimed as secondary to negligence on the part of treating Department of Veterans Affairs medical personnel, are denied.  



	                        ____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


